Citation Nr: 0843959	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  03-11 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial rating for service-connected 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of March 2005, December 2005, 
October 2006, and March 2008.  This matter was originally on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 


FINDINGS OF FACT

The veteran's service-connected neuropathy of the right lower 
extremity is characterized by moderate impairment due to 
weakness, diminished reflexes, diminished sensation, and gait 
abnormalities. 


CONCLUSION OF LAW

The schedular criteria for a disability rating of 20 percent 
for service-connected neuropathy of the right lower extremity 
have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 
8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist and Board Remand Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The veteran was provided notice 
in correspondences dated in April 2005, November 2006, and 
May 2008.  In those correspondences, the AOJ, via the Appeals 
Management Center in Washington, DC, advised the veteran of 
VA's duties under the VCAA and of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  Although 
no longer required by the regulations, the RO also requested 
that the veteran send any evidence in his possession that 
pertained to the claim.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (to be codified at 38 C.F.R. pt. 3) (amending 38 
C.F.R. § 3.159(b)(1)). 

In the November 2006 and May 2008 correspondences, advised 
the veteran of what the evidence must show to establish 
entitlement to a higher rating for his service-connected 
neuropathy of the right lower extremity.  The AOJ informed 
the veteran that VA considered the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and symptoms on employment.  In the May 2008 
correspondence, the AOJ also informed the veteran that the 
impact of the condition and symptoms had on his daily life 
was also considered when assigning a disability rating.  The 
RO also included the VA ratings schedular criteria applicable 
to the veteran's service-connected neuropathy of the right 
lower extremity.  38 C.F.R. §§ 4.71a, 4.124a, Diagnostic 
Codes 5243 and 8520 (2008).  This correspondence satisfied 
the notice requirements for increased ratings claims 
identified by the Court in Vazquez-Flores v. Peake 22 Vet. 
App. 37 (2008).  The veteran was also notified how effective 
date for service connection awards were determined.  

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, after providing the 
veteran with adequate time to respond to the notices, it 
readjudicated the claim and issued a supplemental statement 
of the case in July 2008.  The issuance of such notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  This 
action also satisfied the portion of the Board's most recent 
remand requiring a readjudication.

Finally, the Board also finds that the AOJ has satisfied VA's 
duty to assist, including as directed in the Board's previous 
remands.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
veteran has not identified any medical records relevant to 
the claims that have not been associated with the claims 
file.  The veteran was provided with VA medical examinations 
for the claimed condition in January 2003, June 2005, January 
2006, and July 2008.  The most recent examination was 
conducted in compliance with the Board's March 2008 remand.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2008).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2008).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2008).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. 
§ 4.40 (2008).

There is no diagnostic code for the veteran's particular 
service-connected right leg disability.  When an unlisted 
disease is encountered, rating by analogy is permitted 
pursuant to 38 C.F.R. § 4.21 (2008).  In such a situation, 
the veteran is rated under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Id.  Hyphenated diagnostic codes, such as that 
employed here, are used when a rating pursuant to one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2008).  

Here, the veteran's service-connected neuropathy of the right 
lower extremity is currently rated by analogy to paralysis of 
the sciatic nerve pursuant to Diagnostic Code 5243-8520 and 
evaluated as 10 percent disabling thereunder.  38 C.F.R. 
§ 4.124, Diagnostic Code 8520 (2007).  Diagnostic Code 5243 
is for intervertebral disc syndrome, a disability of the 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  The 
veteran's neuropathy of the right lower extremity is related 
to his service-connected low back disability.  Thus, 
Diagnostic Code 5243 is the basis for the assignment of a 
rating under Diagnostic Code 8520.  A higher rating of 20 
percent under Diagnostic Code 8520 is assigned for moderate, 
incomplete paralysis of the sciatic nerve.  Id.  A 40 percent 
rating is assigned when the condition is moderately severe.  
Id.  

Analysis

The Board has reviewed the medical and lay evidence submitted 
during the course of the appeal and finds that the criteria 
for a 20 percent rating for the veteran's neuropathy of the 
right lower extremity have been approximated.  In the July 
2008 VA neurology examination report, Dr. Z.G. found the 
veteran to have "moderate" vibratory sense loss in both 
feet up to the knees.  The doctor also observed tenderness 
and soreness to deep palpation of the legs.  The veteran had 
sensory loss and diminished reflexes.  The veteran also 
described pain and discomfort when walking that eventually 
led to his legs giving out.  This, according to the doctor, 
was consistent with a neurologic claudication.  A VA general 
medicine outpatient note included findings of leg weakness on 
clinical examination.  

A VA spine examination report, dated in January 2006, 
reflected similar findings.  In that report, Dr. J.P. noted 
the veteran's subjective complaints of dysesthesias of the 
lower extremities.  The doctor also found there to be 
evidence of weakness in the right lower extremity.  The 
veteran's lower extremity neurological impairment arose 
solely from his degenerative disc disease according to the 
doctor.  In a VA neurologic examination report, also dated in 
January 2006, Dr. Z.G. noted decreased reflexes in the right 
knee consistent with the veteran's L5-S1 radiculopathy.  
This, according to the doctor, interfered with the veteran's 
ability to walk and function.  

Finally, the Board notes that in a January 2003 VA 
examination report, Dr. J.C. detected diminished sensation in 
the right lower extremity.  Strength in the right leg was 
difficult to detect, according to the doctor, because of 
apparent pain on examination.  The doctor did, however, 
estimate that strength was diminished at 4/5.

In conclusion, the Board finds that the objective evidence of 
weakness, diminished reflexes, diminished sensation, and 
resulting gait abnormalities are an approximation of 
moderate, incomplete paralysis worthy of a 20 percent rating.  
In granting a 20 percent rating, the Board has considered 
with a higher rating of 40 percent for a moderately severe 
condition have been met.  Here, the medical evidence showed 
the strength abnormalities were only mild.  Moreover, in a VA 
electromyograph (EMG) report, dated in April 2007, Dr. S.P. 
found no evidence of multi-segmental lumbar-sacral motor 
nerve root injury or peripheral neuropathic dysfunction in 
the legs.  Regarding the gait abnormalities, in the July 2008 
VA examination report, Dr. Z.G. attributed these partly to 
the veteran's service-connected knee arthritis.  Gait 
abnormality was already considered in the rating assigned for 
this disability (see RO rating decision dated in February 
2003).  The Board is precluded from evaluating either the 
same disability or the same manifestation of a disability 
under different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2008).  

The Board also finds that the severity of the veteran's 
service-connected neuropathy of the right lower extremity 
appeared to remain unchanged throughout the appeal period.  
Accordingly, a staged rating is not in order and a 20 percent 
rating is appropriate for the entire period of the veteran's 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected neuropathy of the right 
lower extremity causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Moreover, the 
veteran has not raised such an issue.  Hence, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).

	(CONTINUED ON NEXT PAGE)




ORDER

In initial 20 percent rating is granted for service-connected 
neuropathy of the right lower extremity, subject to the law 
and regulations controlling the award of monetary benefits. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


